DETAILED ACTION
Response filed on 11/18/2020 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 2, 4, 5, 9, 12, 13, and 20-25 are amended.
No new claims are added.
Claims 1-25 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejection
Applicant’s arguments have been fully considered. The argument is mainly related to the amended independent claims. The amendment changes the scope of the claims and necessitated updated search and introduction of new prior art, making the arguments moot.
35 U.S.C. rejections are not withdrawn
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-16, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yeongmoon SON, (US 2019/0254114 A1), hereinafter “Son” in view of R2-163368, “RA preamble partitioning for multiple CCCH SDU sizes”, hereinafter “R2-163368” and further in view of Chih-Hsiang Wu, (US 2018/0176962 A1), hereinafter “Wu”.
Regarding claim 1, Son teaches ‘an apparatus comprising logic and circuitry’ (Son: Fig. 3; [0027], “In the claims of the present specification, components represented as means for performing functions mentioned in a detailed description are intended to include all methods for performing functions including all types of software including, for example, a combination of circuit devices performing these functions, firmware/micro codes, or the like, and are coupled to appropriate circuits for executing the software) ‘configured to cause a User Equipment (UE) to: 
determine a Common Control Channel (CCCH) message selected configuration from a first predefined message configuration and a second predefined message configuration’ (Son: [0078], UE generates MAC PDU to be transmitted in the Msg 3 5009. The MAC PDU includes MAC subPDU for CCCH SDU. If CCCH SDU is 1st type, UE uses 1st MAC subheader (without L field). If CCCH SDU is 2nd type, UE uses 2nd MAC subheader (with L field); [0097], lines 19-23, “Alternatively, if the size of 1st type CCCH SDU is predetermined value (e.g. 56 bit) and the size of 2nd type CCCH SDU is another predetermined value (e.g. 72 bit), UE generates/applies type 1 MAC subheader for UL CCCH message”). 
Son, though teaches about generation by UE of MAC subheader for UL CCCH message two types of UL CCCH SDU, as discussed above, it does not expressly teach details about the two types of UL CCCH.
R2-163368 in the same field of endeavor teaches, “

    PNG
    media_image1.png
    142
    979
    media_image1.png
    Greyscale

Assuming that no MAC CE is added and only a MAC header is included, the required TBS is 56 bits for Case 1 and 72 bits for Case 2, respectively”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of R2-163368 with that of Son, to properly select the UL CCCH depending on the type of connection request, i.e., choosing 40 bits of CCCH SDU for RRCConnectionRequest and RRCConnectionReestablishmentRequest and 64 bits of CCCH SDU for RRCConnectionResumeRequest as discussed above.
generate an Uplink (UL) CCCH message according to the selected CCCH message configuration, the UL CCCH message comprising an RRC System Information (Info) Request, and a Medium Access Control (MAC) header comprising a Logical Channel Identify (ID) (LCID) field having a value corresponding to the selected CCCH message configuration’ (Wu: [0083], lines 9-14, “the UE generates a MAC PDU including a first MAC service data unit (SDU) and a subheader of the first MAC SDU, wherein the first MAC SDU comprises ( e.g., is, includes or contains) the SI request and the subheader includes a LCID of the first UL CCCH or a LCID of the first UL specific LC”; RRC procedure used for SI request is disclosed by Wu in [0008]); and 
‘transmit the UL CCCH message to a base station over a logical channel corresponding to the selected CCCH message configuration’ ([0083], lines 1-3, “In one example, the UE (is only allowed to) transmit the SI request via the first UL CCCH or the first UL specific LC to the BS”; [0083], lines 14-15, “The UE may transmit the MAC PDU to the BS”).
It would have been obvious to one of ordinary skill in the art to combine teachings of Son and R2-163368, related to properly selecting the UL CCCH depending on the type of connection request, as discussed above, with that of Wu sending the SI request to the base station, “Transmit a SI request to the BS to request a second SI, in response to initiating the first service” (Wu: [0027]) or “Initiate a SI request procedure with the BS to request a second SI, after acquiring the first SI” (Wu: [0037]), so that further communication may take place between the UE and the BS. 

Regarding claim 2, combination of Son, R2-163368 and Wu teaches the apparatus of claim 1.
Son teaches, ‘wherein the logic and circuitry are configured to cause the UE to transmit the UL CCCH message over a first logical channel (CCCH channel), when the selected CCCH message configuration comprises the first predefined message configuration, and to transmit the UL CCCH message over a second logical channel (CCCH1 channel), when the selected CCCH message configuration comprises the second predefined message configuration’ (Son: [0097], “3rd condition is met if the size of CCCH SDU is equal to a first predefined value and 4th condition is met if the size of CCCH SDU is greater than the first predetermined value ( or equal to a second predetermined value). UE sets LCID to the first value (e.g. 000000) if the size of UL CCCH SDU is first predetermined value and sets LCID to the second value (e.g. 100001) if the size of UL CCCH SDU is second predetermined value”; use of two different LCID values imply two different logical channels).

Regarding claim 3, combination of Son, R2-163368 and Wu teaches the apparatus of claim 1.
Son teaches, ‘wherein the first predefined message configuration comprises a first identifier field having a first predefined bit-size, and the second predefined message configuration comprises a second identifier field having a second predefined bit-size different from the first predefined bit-size’ (Son: [0071], lines 7-12, “RRCRequest and RRCReestablishmentRequest are classified as type 1 UL CCCH SDU, and RRCResumeRequest as type 2 UL CCCH SDU. The size of type 1 CCCH SDU is x bit and the size of type 2 CCCH SDU is y bit (y >x, x and y are fixed in the specification)”).

Regarding claim 4, combination of Son, R2-163368 and Wu teaches the apparatus of claim 1.
Son teaches, ‘wherein the logic and circuitry are configured to cause the UE to set the LCID field to a first predefined LCID value when the selected CCCH message configuration comprises the first predefined message configuration, and to set the LCID field to a second predefined LCID value, different from the first predefined LCID value, when the selected CCCH message configuration comprises the second predefined message configuration’ (Son: [0079], lines 6-10, “A specific LCID (e.g. b000000) is applied to indicate the 1st type CCCH SDU and a specific LCID (e.g. b100001) different from the LCID for 1st type CCCH SDU is applied to indicate the 2nd type CCCH SDU”).

Regarding claim 5, combination of Son, R2-163368 and Wu teaches the apparatus of claim 1.
Son teaches, ‘wherein the logic and circuitry are configured to cause the UE to determine the selected CCCH message configuration based on an indication in a message from the base station, implied by the following:
[0074] “UE receives valid RAR from the network 5008. RAR includes following information”;
[0076] “UL Grant: The Uplink Grant field indicates the resources to be used on the uplink transmission”;
[0078] “UE generates MAC PDU to be transmitted in the Msg 3” (step 5009 of Fig. 5);
[0078-[0079] further describes the detail of MAC PDU generation.

Regarding claim 6, combination of Son, R2-163368 and Wu teaches the apparatus of claim 1.
Son taches, ‘wherein the first predefined message configuration corresponds to a first CCCH message type, and the second predefined message configuration corresponds to a second CCCH message type different from the first CCCH message type’ ([0068] UE receives system information from the NR cell 5003. System Information (SI) includes information required for random access procedure (RACH configuration information)”; [0079], lines 6-10, “A specific LCID (e.g. b000000) is applied to indicate the 1st type CCCH SDU and a specific LCID (e.g. bl0000l) different from the LCID for 1st type CCCH SDU is applied to indicate the 2nd type CCCH SDU”).

Regarding claim 9, combination of Son, R2-163368 and Wu teaches the apparatus of claim 1.
Son teaches, ‘wherein the UL CCCH message further comprises a Radio Resource Control (RRC) Setup Request, or an RRC Reestablishment Request’ (Son: [0071], lines 4-5, “The UL CCCH RRCmessage is either to establish RRC connection (RRCRequest), to reestablish RRC connection (RRCReestablishment) or to resume RRC connection (RRCResumeRequest)”).

Regarding claim 10, combination of Son, R2-163368 and Wu teaches the apparatus of claim 1.
Son teaches, ‘the apparatus comprising a radio to transmit the UL CCCH message’ (Son: [0080], UE transmits Msg 3 in the UL BWP indicated by the UL grant in RAR 5010. Msg 3 contains MAC PDU generated in 5009; [0033], lines 3-5, “UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT” implies presence of a radio).

Regarding claim 11, combination of Son, R2-163368 and Wu teaches the apparatus of claim 10.
Son teaches, ‘the apparatus comprising one or more antennas connected to the radio, a memory, and a processor’ (Son: [0043], “UE consists of transceiver 301, baseband processor 302, MAC processer 303, Layer 2 processor 304, Application/service processor 305, user interface 306, RRC processor 307, memory 308 and controller 309”; Clm. 11, “A terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal”, implies presence of antenna for wireless transmission).

	Claim 12 is for an apparatus on the base station side performing functions complimentary to apparatus of claim 1. Claim is rejected based on rejection of claim 1.
Claim 13 is for an apparatus on the base station side performing functions complimentary to apparatus of claim 2. Claim is rejected based on rejection of claim 2.
Claim 14 is for an apparatus on the base station side performing functions complimentary to apparatus of claim 3. Claim is rejected based on rejection of claim 3.
Claim 15 is for an apparatus on the base station side performing functions complimentary to apparatus of claim 4. Claim is rejected based on rejection of claim 4.
Claim 16 is for an apparatus on the base station side performing functions complimentary to apparatus of claim 6. Claim is rejected based on rejection of claim 6.

Regarding claim 19, combination of Son, R2-163368 and Wu teaches the apparatus of claim 12. 
Son teaches, ‘the apparatus comprising a radio to transmit the message and to receive the CCCH message’ (Son: [0053] “Node B consists of transceiver 401, baseband processor 402 MAC processor/scheduler 403, Layer 2 processor 404, backhaul processor 405, RRC processor 407, memory 408 and controller 409” implying presence of radio for transmission and reception).

	Claim 20 is for a non-transitory storage medium related with apparatus of claim 1. This is a change in category with respect to claim 1. Claim is rejected based on rejection of claim 1.
Claim 21 is a change in category with respect to claim 2. Claim is rejected based on rejection of claim 2.
Claim 22 is a change in category with respect to claim 4. Claim is rejected based on rejection of claim 4.
Claim 23 is a change in category with respect to claim 12. Claim is rejected based on rejection of claim 12.
Claim 24 is a change in category with respect to claim 13. Claim is rejected based on rejection of claim 13.
Claim 25 is a change in category with respect to claim 15. Claim is rejected based on rejection of claim 15.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Son, R2-163368 and Wu as applied to claim 1 above, and further in view of Kim et al. (US 2017/0332419 A1), hereinafter “Kim”.
Regarding claim 7, combination of Son, R2-163368 and Wu teaches the apparatus of claim 1.
Though Son teaches about RRCResumeRequest, as discussed above in [0071], e.g., Son does not teach two different RRCResumeRequests as required by this claim and therefore, fails to expressly teach, ‘wherein the first predefined message configuration comprises a first Radio Resource Control (RRC) Resume Request (RRCResumeRequest) message configuration, and the second predefined message configuration comprises a second RRC Resume Request (RRCResumeRequest1) message configuration’.
Kim  in the same field of endeavor teaches, ‘wherein the first predefined message configuration comprises a first Radio Resource Control (RRC) Resume Request (RRCResumeRequest) message configuration, and the second predefined message configuration comprises a second RRC Resume Request (RRCResumeRequest1) message configuration’ (implied by disclosures in Kim [0028] and [0029] regarding rrc suspend and resume procedures, “The method further including transmitting, if the terminal is successfully identified with the resume id, an rrc connection resume message for resuming the ITC connection to the terminal in response to the ITC connection resume request message. The method further including transmitting, if the terminal is not successfully identified with the resume id, an rrc connection setup message (rrcconnectionsetup) to the terminal. The method where the resume id included in the ITC connection resume request message is one of a first resume id with a first size and a second resume id with a second size smaller than the first size” ([0029], lines 6-17), and 
disclosures in Figs. 22 and 23, ‘full resume ID’ of size 40 bits (first resume ID) and ‘truncated resume ID’ having a size of 25 bits (second resume ID)).

	
Regarding claim 8, combination of Son, R2-163368, Wu and Kim teaches the apparatus of claim 7.
Kim teaches, ‘wherein the first RRC Resume Request message configuration comprises a first resume identity (ResumeIdentity) field having a first predefined ResumeIdentity bit-size, and the second RRC Resume Request message configuration comprises a second resume identity field having a second predefined ResumeIdentity bit-size shorter than the first predefined ResumeIdentity bit-size’ (as per discussion above in claim 7, in [0029], lines 15-17 and Figs. 22/23).

Claim 17 is for apparatus performing complementary function to apparatus of claim 7. Claim rejected based on rejection of claim 7.
Claim 18 is for apparatus performing complementary function to apparatus of claim 7. Claim rejected based on rejection of claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462         
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462